Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 1 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 2 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 3 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 4 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 5 of 10
        Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 6 of 10




where such pursuit “would be futile.” See Elleby, 2020 WL 2611921, at *4 (quoting

Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000)).

      B. Cobb’s Petition Must Dismissed for Failure to Exhaust

      Cobb does not provide any evidence that he attempted to exhaust the claims

in his petition in state court. Respondent did not locate any filings or evidence that

Cobb presented his claims to, or sought release in, a state court. See Dkt. 13-5, at 4.

Cobb has not met his burden of establishing that he exhausted his claims.

      Nor does an exception to exhaustion apply here. State court collateral review

proceedings remain available to him. See Elleby, 2020 WL 2611921, at *4. Courts

across New York State have considered, and resolved, claims and petitions seeking

release from state custody in connection with the COVID-19 pandemic. See, e.g.,

People ex rel. Squirrell v. Langley, No. 500451/2020, 2020 WL 2736623 (Sup. Ct.

Putnam Cty. May 25, 2020) (dismissing habeas corpus petitions by inmates seeking

release during the COVID-19 pandemic where the court, after thoroughly

examining the measures taken by the sheriff and other officials, concluded there

was no violation of petitioners’ due process or Eighth Amendment rights); People ex

rel. Gregor v. Reynolds, No. CV20-0150, 2020 WL 1910116 (Sup. Ct. Essex Cty. Apr.

17, 2020) (concluding, where two inmates filed article 70 petitions for release, the

sheriff’s failure to take adequate protective measures violated the due process

rights of one inmate who was vulnerable to COVID-19); People ex rel. Stoughton v.

Brann, 122 N.Y.S. 3d 866, 872-73 (Sup. Ct. New York Cty. Apr. 6, 2020) (ordering




                                           6
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 7 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 8 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 9 of 10
Case 1:20-cv-00496-JLS Document 14 Filed 06/25/20 Page 10 of 10
